DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office Action is in response to a communication filed on 10/20/2020, in which claims 1 – 20 are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method for determining an orientation of an object in space, the method comprising:
operating a light source partially blocked by an at least partially opaque structure portion that is formed to protrude from a surface of a structure housing the light source and protruding substantially in a direction of the object to create a shadow line extending from the light source;
capturing, using a camera, an image comprising an object intersecting the shadow line;
analyzing the image to determine a position of the shadow line on the object; and 
determining an orientation of the object based at least in part on the position of the shadow line..

The Office Action previously rejected claims 1, 3, 7, 16, and 18 - 19 under 35 U.S.C. §103 as being unpatentable over Raskar (U.S. Patent Application Publication No. 2004/0212725) in view of Mueller et al. (U.S. Patent Application Publication No. 2003/0071194) and further in view of Hernandez et al. (U.S. Patent Application Publication No. 2011/0292179)..
The application is a continuation of US Application No. 14/094,645, now issued as US Patent 10,281,553, The Office Action rejected previously claims 2, 3, and 5 - 8 on the grounds of nonstatutory obviousness-type double patenting over claims 2, 3, and 5 - 8 of U.S. Patent No. 10,281,553. Applicants have submitted an e-Terminal Disclaimer via EFS Web in compliance with 

Examiner however agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance, based on Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487